Per Curiam.
Case for slander.' Charge complained of, larceny. Pleas, the general issue and justification.
On the trial, after the plaintiff had proved, by two witnesses, the speaking of the words laid in the declaration, he was permitted by the Court, the defendant objecting, to prove the speaking of similar slanderous words, upon other occasions, expressly for the purpose of aggravating *271the damages. The Court erred in this, according to numerous decisions of this Court.
J. S. Buckles and W. March, for the plaintiffs.
T. J. Sample and D. Kilgore, for the defendant.
The judgment is reversed with costs. Cause remanded, &c.